89 F.3d 826
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Craig COLE, Plaintiff-Appellant,v.Charles SCULLY, Superintendent, Green Haven CorrectionFacility;  Dr. Organ, Podiatrist;  W.E. Beverly,Correctional Sergeant;  Sgt. Dolski, Correctional Officer;Bollinger, Correctional Officer, Defendants-Appellees.
No. 95-2274.
United States Court of Appeals, Second Circuit.
Nov. 21, 1995.

Appeal from the United States District Court for the Southern District of New York (Loretta A. Preska, Judge ).
APPEARING FOR APPELLANT:  Craig Cole, Stormville, New York, pro se.
APPEARING FOR APPELLEES:  Charles F. Sanders, Assistant Attorney General for the State of New York, New York, New York.
S.D.N.Y.
AFFIRMED.
Before JAMES L. OAKES, J. DANIEL MAHONEY and JOHN M. WALKER, JR., Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Plaintiff-appellant Craig Cole appeals from a judgment entered April 25, 1995 in the United States District Court for the Southern District of New York that dismissed Cole's claims brought against defendants-appellees pursuant to 42 U.S.C. § 1983.  We affirm substantially for the reasons stated in the opinion of the district court.  See Cole v. Scully, No. 93 Civ.2066(LAP), slip op.  (S.D.N.Y. Apr. 15, 1995).